DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17-20 have been added. Claims 1-20 are pending. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 11-8-21 is acknowledged.  The traversal is on the ground(s) that claim 14 as amended is limited to a transgenic chicken, pheasant, quail, or turkey and excludes a duck that inherently comprises the duck promoter of claim 1. Applicants’ argument is persuasive. 
Claims 1-20 are under consideration. 
Claim Objection
The phrase “polypeptide-encoding nucleic acid” in claims 1, 3, 11, 14, 16 is awkward and can be written more clearly as ---a nucleic acid sequence encoding a polypeptide---. 
The operable linkage in claims 1, 3, 11, 14, 16 between the promoter and coding region is also awkward and can be written more clearly as ---a nucleic acid sequence encoding a polypeptide operably linked to a promoter comprising…---. 
The phrase “to provide for expression of the polypeptide in a host cell” is unclear because it appears to be an intended use and does not necessarily have to occur in the vector of claims 1 or 3, the cell of claim 11, or the transgenic of claim 14 or 16. If the phrase is intended to be a functional of the promoter, the function should be set forth more clearly, i.e. ---a promoter comprising… …, wherein the promoter is capable of 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vector comprising a promoter comprising a promoter comprising the nucleic acid sequence of SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding a protein, does not reasonably provide enablement for any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 (claims 1, 11, 14), any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 and further comprises, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 5, 6, and 7 (claim 2), any promoter that is at least 85% or 90% identical to SEQ ID NO: 1 (claims 3, 17, 18) other than the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
i) The specification does not enable making/using any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 (claims 1, 11, 14) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
Claim 1 is drawn to a vector comprising a promoter comprising, from 5’ to 3’, a promoter comprising, from 5' to 3', an Sp1/Sp2 transcription factor binding site comprising the nucleotide sequence CGGCCAGAGGGCGGGC (SEQ ID NO:03), and an IRF-1/STAT1/STAT2 transcription factor binding site comprising the nucleotide sequence GGCCGCTTTCGTTTTCCATTC (SEQ ID NO:04); and a polypeptide-encoding nucleic acid; wherein the promoter and the polypeptide -encoding nucleic acid are operably linked to provide for expression of the polypeptide in a host cell.
Claim 1 requires the promoter are “operably linked to provide for expression of the polypeptide”; however, the phrase “to provide…” is an intended use and does not 
This promoter is also found in claims 11 and 14.
The specification teaches: 
“Two transcription factor binding sites (Sp1 and Sp2) were predicted to bind between -125bp and - 250bp, and (Sp1 and Sp2) bind the same position in this region. Additionally, three TFs (IRF 1, STAT1 and STAT2) were predicted to bind the same position between -125bp and -73bp. There were no predicted TF binding sites in the -73bp region (Fig. 3A).” (pg 31, para 130). 

    PNG
    media_image1.png
    252
    854
    media_image1.png
    Greyscale


The nucleic acid sequence in Fig. 3A is SEQ ID NO: 1 represented in claim 3. 
Pg 30, Example 3, teaches the duck RIG-I promoter is “interferon-inducible”. 
Pg 31, Example 4, teaches the core duck RIG-I promoter is “interferon-inducible” by making “a series of deletion mutants of the duck RIG-I promoter” (Fig. 2A). Applicants conclude the core promoter is SEQ ID NO: 1 (pg 32, lines 1-2). 
Pg 32, Example 5, identifies the binding sites (SEQ ID NO: 3 and 4) of the promoter but does not teach any promoter that comprises only SEQ ID NO: 3 and 4 as 
Pg 33, Example 6, teaches chicken IRF7 and duck IRF1 induce the duck RIG-I promoter of SEQ ID NO: 1. 
The specification does not teach any promoter that has only SEQ ID NO: 3 and 4 as broadly encompassed by claim 1, 11, 14. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1 which contains SEQ ID NO: 3 and 4 (Fig. 3A; Example 5). However, the specification does not reasonably teach that any promoters containing only SEQ ID NO: 3 and 4 as broadly encompassed by claims 1, 11, 14 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not reasonably correlate the entirety of SEQ ID NO: 1 to any promoter containing SEQ ID NO: 3 and 4 that is less than SEQ ID NO: 1 such that those of skill would be ensured functional fragments of SEQ ID NO: 1 exist, particularly those that are “interferon-inducible” which is essential to the invention. 
Given the lack of guidance in the specification regarding fragments of SEQ ID NO: 1 that have promoter activity and are “interferon-inducible” taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a promoter comprising SEQ ID NO: 3 and 4 as broadly encompassed by claims 1, 11, 14 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 

Claim 2 further requires the promoter contains, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 5, 6, and 7. 
However, the specification does not teach any promoter that has, from 5’ to 3’, SEQ ID NO: 3 and 4 and, from 5’ to 3’, SEQ ID NO: 5, 6, and 7, as broadly encompassed by claim 2. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1 which contains SEQ ID NO: 3-7 (Fig. 3A; Example 5). However, the specification does not reasonably teach that any promoters containing only SEQ ID NO: 3 and 4 from 5’ to 3’ and SEQ ID NO: 5, 6, and 7 from 5’ to 3’ as broadly encompassed by claim 2 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not reasonably correlate the entirety of SEQ ID NO: 1 to any promoter containing SEQ ID NO: 3-7 that is less than SEQ ID NO: 1 such that those of skill would be ensured functional fragments of SEQ ID NO: 1 comprising SEQ ID NO: 3-7 exist, particularly those that are “interferon-inducible” which is essential to the invention. 
Given the lack of guidance in the specification regarding fragments of SEQ ID NO: 1 that have promoter activity and are “interferon-inducible” taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any promoter containing only SEQ ID NO: 3 and 4 from 5’ to 3’ and SEQ ID NO: 5, 6, and 7 from 5’ to 3’ as broadly encompassed by claim 2 other than an 
iii) The specification does not enable making/using any promoter that is at least 85% or 90% identical to SEQ ID NO: 1 (claims 3, 17, 18) other than the entirety of SEQ ID NO: 1. 
Claims 3, 17 and 18 require the promoter has a nucleic acid sequence that is 85% or 90% identical to SEQ ID NO: 1. 
However, the specification does not teach any promoter that is 85% or 90% identical to SEQ ID NO: 1 other than the entirety of SEQ ID NO: 1. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1; however, the specification does not reasonably teach that any promoters containing at least 85% or 90% of SEQ ID NO: 1 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not reasonably correlate the entirety of SEQ ID NO: 1 to any promoter containing less than SEQ ID NO: 1 such that those of skill would be ensured functional fragments of SEQ ID NO: 1 with at least 85% or 90% identity exist, particularly those that are “interferon-inducible” which is essential to the invention. 
Given the lack of guidance in the specification regarding fragments of SEQ ID NO: 1 that have promoter activity and are “interferon-inducible” taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any promoter that is 85% or 90% identical to SEQ ID NO: 1 as broadly encompassed by claims 3, 17, 18 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 

Claim 5 requires the vector of claim 1 encodes an RIG-I protein that shares at least 75% identity with SEQ ID NO: 11.
However, the specification does not teach any RIG-I protein that is 75% identical to SEQ ID NO: 11 other than the entirety of SEQ ID NO: 11. The specification does not any assay for identifying RIG-I proteins having the desired function. The specification does not reasonably teach that any proteins that are 75% of SEQ ID NO: 11 exist. The specification does not reasonably correlate the entirety of SEQ ID NO: 11 to any protein containing less than SEQ ID NO: 11 such that those of skill would be ensured functional fragments of SEQ ID NO: 11 with at least 75% identity exist, particularly those that have RIG-I function. 
Given the lack of guidance in the specification regarding fragments of SEQ ID NO: 11 that have RIG-I activity taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any RIG-I protein that is 75% identical to SEQ ID NO: 11 as broadly encompassed by claim 5 other than an RIG-I protein comprising the amino acid sequence of SEQ ID NO: 11. 
v) The specification does not enable making/using any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 9 (claim 7) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 

However, the specification does not teach any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is 80% identical to SEQ ID NO: 9 other than the entirety of SEQ ID NO: 1. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1; however, the specification does not reasonably teach that any promoters containing, from 5’ to 3, SEQ ID NO: 3 and 4, and containing at least 80% of SEQ ID NO: 9 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not reasonably correlate the entirety of SEQ ID NO: 1 to any promoter containing less than SEQ ID NO: 1 such that those of skill would be ensured functional fragments of SEQ ID NO: 1 that meet the criteria of claim 7 exist, particularly those that are “interferon-inducible” which is essential to the invention. 
Given the lack of guidance in the specification regarding fragments of SEQ ID NO: 1 that have promoter activity and are “interferon-inducible” taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 9 as broadly encompassed by claim 7 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
vi) The specification does not enable making/using any promoter that is at least 80% identical to SEQ ID NO: 2 (claim 8) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 

However, the specification does not teach any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is 80% identical to SEQ ID NO: 2 other than the entirety of SEQ ID NO: 1. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1; however, the specification does not reasonably teach that any promoters containing, from 5’ to 3, SEQ ID NO: 3 and 4, and containing at least 80% of SEQ ID NO: 2 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not reasonably correlate the entirety of SEQ ID NO: 1 to any promoter containing less than SEQ ID NO: 1 such that those of skill would be ensured functional fragments of SEQ ID NO: 1 that meet the criteria of claim 8 exist, particularly those that are “interferon-inducible” which is essential to the invention. 
Given the lack of guidance in the specification regarding fragments of SEQ ID NO: 1 that have promoter activity and are “interferon-inducible” taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 2 as broadly encompassed by claim 8 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
vii) The specification does not enable making/using any recombinant cell as broadly encompassed by claim 11 or any transgenic chicken, pheasant, quail, or turkey 
Example 6 (pg 34) explicitly discusses the divergent phylogenetic relationship of RIG-I across avian species (Fig. 5C; pg 6, para 35). Therefore, the function of the duck RIG-I promoter of SEQ ID NO: 1 in species other than ducks was unpredictable. 
Example 7 (pg 34) is prophetic and suggests making knockin chicken cells using TALENs and ZFNs (para 136) and CRISPR (para 137). 
Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken, pheasant, quail, or turkey gene, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, or the phenotype of the cell or transgenic chicken, pheasant, quail, or turkey cell after “knockin”. 
Most specifically, the specification does not teach how the structure/function of the duck RIG-I promoter would function in the cell of claim 11, the “knockin” chicken cell of Example 7, or the transgenic turkey, quail, or pheasant cells in claim 12 & 13, or a transgenic turkey, quail, or pheasant required in claim 14. The specification does not provide any indication of how the duck RIG-I promoter will function in non-duck cells as broadly encompassed by claim 11, specifically chicken, pheasant, quail, or turkey cells as required in claims 12 and 13, or in a transgenic turkey, quail, or pheasant as required 
Paragraph 139 discusses “targeting of the gene to the region of the chicken genome where the DDX58 gene is missing [ ] because of a large scale rearrangement that reversed the arms of the Z chromosome. [ ]The gene can be inserted in the Z chromosome.” Pg 35, para 140, states “the duck DDX58 gene is inserted into the chicken Z chromosome”. However, claim 11 is not limited to a cell in which the DDX58 gene is missing or inserting a duck DDX58 gene into the chicken Z chromosome. The specification does not teach how the structure/function of the duck RIG-I promoter would function when targeted to the missing DDX58 gene or chromosome Z. The specification does not teach the specific structure of any target sequences in any chicken, pheasant, quail, or turkey missing DDX58 gene or Z chromosome, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, or the phenotype of the cell or transgenic chicken, pheasant, quail, or turkey cell after “knockin” into a missing DDX58 gene or chromosome Z. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in any missing DDX58 gene or chromosome Z of any species.
Paragraph 140 states “One approach involves using double-strand breaks made with CRISPR/Cas9 RNA using guide RNAs targeted to the Z chromosome sequence in the gene interval adjacent to the acontinase I gene (Fig X)”; however, the figure has not been provided, the specific structure of the gRNA target sequences in “the Z 
Paragraph 140 contemplates a “DDX58 chicken cell line” used to confirm regulation of RIG-I in response to interferon (last 3 lines of pg 35); however, the structure of the DDX58 chicken cell line is not disclosed or readily apparent. 
The specification does not teach the specific structures of any chicken gene for knocking in a construct comprising the duck DDX58 (RIG-I) promoter or for knocking in a construct comprising the entire duck DDX58 (RIG-I) gene. The specification does not teach the specific structure of the genetic modification obtained or the phenotype of a chicken having any genetic modification as broadly encompassed by claim 16. The specification does not teach the specific structure of the genetic modification in which a construct comprising the duck RIG-I promoter or the entire duck RIG-I gene is inserted into the genome of a chicken that confers influenza resistance. 
Given the lack of guidance in the specification regarding how to overcome the unpredictability of the RIG-I promoter in non-duck species (Example 6) so that those of skill would be able to use the duck RIG-I promoter in non-duck species, specifically as an “interferon-inducible” promoter, it would have required those of skill undue experimentation to determine how to make/use any promoter that contains SEQ ID NO: 1 in any recombinant cell as broadly encompassed by claim 11 or any transgenic chicken, pheasant, quail, or turkey as broadly encompassed by claim 14. 
viii) The specification does not enable making/using any transgenic chicken that is resistant to disease caused by avian influenza infection (claim 16). 

Examples 6 and 7 are discussed above.  
Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, the structure of the coding region operably linked to the duck RIG-I promoter, or the phenotype of the transgenic chicken after “knockin”. The question is not whether CRISPR technology would work in chicken PGCs or making transgenic chickens. The question is whether applicants adequately taught how to make any chickens with any of the genetic modifications contemplated in the specification or as broadly encompassed by claim 16. 
Most specifically, the specification does not teach how the structure/function of the duck RIG-I promoter would function in the transgenic chicken of claim 16, specifically to confer resistance to avian influenza infection to the chicken. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in a transgenic chicken. The specification does not teach what protein is required to be operably linked to the duck RIG-I promoter to confer resistance 
The specification does not teach the specific structures of any chicken gene for knocking in a construct comprising the duck DDX58 (RIG-I) promoter or for knocking in a construct comprising the entire duck DDX58 (RIG-I) gene by teaching the target sequences of the endogenous gene, the specific structure of the gRNAs required to target any chicken gene, specifically those in chromosome Z, the specific structure of the homology arms required to incorporate an exogenous homology template into the target sequence. The specification does not teach the specific structure of the genetic modification finally obtained or the phenotype of a chicken having any genetic modification as broadly encompassed by claim 16. The specification does not teach the specific structure of any genetic modification finally obtained in a transgenic chicken in which a construct comprising the duck RIG-I promoter or the entire duck RIG-I gene is inserted into the genome of a chicken that confers influenza resistance. 
Given the lack of guidance in the specification regarding how to overcome the unpredictability of the RIG-I promoter in chickens (Example 6) so that those of skill would be able to use the duck RIG-I promoter in transgenic chickens, specifically as an “interferon-inducible” promoter, and the lack of guidance regarding the specific structure of the target sequence, gRNAs, or exogenous homology template comprising the duck RIG-I required to confer influenza resistance to a transgenic chicken, it would have 

Written Description 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
i) The specification lacks written description for any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 (claims 1, 11, 14) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
Claim 1 and its breadth are discussed above. 
The teachings in the specification are discussed above. 
The specification does not teach any promoter that has only SEQ ID NO: 3 and 4 as broadly encompassed by claim 1, 11, 14. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1 which contains SEQ ID NO: 3 and 4 (Fig. 3A; Example 5). However, the specification does not provide adequate guidance that any promoters 
Accordingly, the specification lacks written description for any promoter comprising SEQ ID NO: 3 and 4 as broadly encompassed by claims 1, 11, 14 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
ii) The specification lacks written description for any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 and further comprises, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 5, 6, and 7 (claim 2)
Claim 2 further requires the promoter contains, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 5, 6, and 7. 
However, the specification does not teach any promoter that has, from 5’ to 3’, SEQ ID NO: 3 and 4 and, from 5’ to 3’, SEQ ID NO: 5, 6, and 7, as broadly encompassed by claim 2. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1 which contains SEQ ID NO: 3-7 (Fig. 3A; Example 5). However, the specification does not provide adequate guidance that any promoters containing only SEQ ID NO: 3 and 4 from 5’ to 3’ and SEQ ID NO: 5, 6, and 7 from 5’ to 3’ as broadly encompassed by claim 2 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not 
Accordingly, the specification lacks written description for any promoter containing only SEQ ID NO: 3 and 4 from 5’ to 3’ and SEQ ID NO: 5, 6, and 7 from 5’ to 3’ as broadly encompassed by claim 2 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
iii) The specification lacks written description for any promoter that is at least 85% or 90% identical to SEQ ID NO: 1 (claims 3, 17, 18) other than the entirety of SEQ ID NO: 1. 
Claims 3, 17 and 18 require the promoter has a nucleic acid sequence that is 85% or 90% identical to SEQ ID NO: 1. 
However, the specification does not teach any promoter that is 85% or 90% identical to SEQ ID NO: 1 other than the entirety of SEQ ID NO: 1. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1; however, the specification does not reasonably teach that any promoters containing at least 85% or 90% of SEQ ID NO: 1 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not reasonably correlate the entirety of SEQ ID NO: 1 to any promoter containing less than SEQ ID NO: 1 such that those of skill would be ensured functional fragments of SEQ ID NO: 1 with at least 85% or 90% identity exist, particularly those that are “interferon-inducible” which is essential to the invention. 

iv) The specification lacks written description for any RIG-I protein that is at least 75% identical to SEQ ID NO: 11 (claim 5) other than the entirety of SEQ ID NO: 11. 
Claim 5 requires the vector of claim 1 encodes an RIG-I protein that shares at least 75% identity with SEQ ID NO: 11.
However, the specification does not teach any RIG-I protein that is 75% identical to SEQ ID NO: 11 other than the entirety of SEQ ID NO: 11. The specification does not any assay for identifying RIG-I proteins having the desired function. The specification does not reasonably teach that any proteins that are 75% of SEQ ID NO: 11 exist. The specification does not reasonably correlate the entirety of SEQ ID NO: 11 to any protein containing less than SEQ ID NO: 11 such that those of skill would be ensured functional fragments of SEQ ID NO: 11 with at least 75% identity exist, particularly those that have RIG-I function. 
Accordingly, the specification lacks written description for any RIG-I protein that is 75% identical to SEQ ID NO: 11 as broadly encompassed by claim 5 other than an RIG-I protein comprising the amino acid sequence of SEQ ID NO: 11. 
v) The specification lacks written description for any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 9 (claim 7) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 

However, the specification does not teach any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is 80% identical to SEQ ID NO: 9 other than the entirety of SEQ ID NO: 1. The specification teaches an assay for identifying the core of the duck RIG-I promoter (pg 31, Example 4), and that the core promoter is SEQ ID NO: 1; however, the specification does not reasonably teach that any promoters containing, from 5’ to 3, SEQ ID NO: 3 and 4, and containing at least 80% of SEQ ID NO: 9 exist other than those that contain 100% of SEQ ID NO: 1. The specification does not reasonably correlate the entirety of SEQ ID NO: 1 to any promoter containing less than SEQ ID NO: 1 such that those of skill would be ensured functional fragments of SEQ ID NO: 1 that meet the criteria of claim 7 exist, particularly those that are “interferon-inducible” which is essential to the invention. 
Accordingly, the specification lacks written description for any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 9 as broadly encompassed by claim 7 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
vi) The specification lacks written description for any promoter that is at least 80% identical to SEQ ID NO: 2 (claim 8) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
Claim 8 requires making/using a promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 2. 

Accordingly, the specification lacks written description for any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 2 as broadly encompassed by claim 8 other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
vii) The specification lacks written description for any recombinant cell as broadly encompassed by claim 11 or any transgenic chicken, pheasant, quail, or turkey as broadly encompassed by claim 14 comprising any promoter comprising SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding a protein. 
Example 6 (pg 34) explicitly discusses the divergent phylogenetic relationship of RIG-I across avian species (Fig. 5C; pg 6, para 35). Therefore, the function of the duck RIG-I promoter of SEQ ID NO: 1 in species other than ducks was unpredictable. 

Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken, pheasant, quail, or turkey gene, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, or the phenotype of the cell or transgenic chicken, pheasant, quail, or turkey cell after “knockin”. 
Most specifically, the specification does not teach how the structure/function of the duck RIG-I promoter would function in the cell of claim 11, the “knockin” chicken cell of Example 7, or the transgenic turkey, quail, or pheasant cells in claim 12 & 13, or a transgenic turkey, quail, or pheasant required in claim 14. The specification does not provide any indication of how the duck RIG-I promoter will function in non-duck cells as broadly encompassed by claim 11, specifically chicken, pheasant, quail, or turkey cells as required in claims 12 and 13, or in a transgenic turkey, quail, or pheasant as required in claim 14. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in species other than duck. 
Paragraph 139 discusses “targeting of the gene to the region of the chicken genome where the DDX58 gene is missing [ ] because of a large scale rearrangement that reversed the arms of the Z chromosome. [ ]The gene can be inserted in the Z chromosome.” Pg 35, para 140, states “the duck DDX58 gene is inserted into the chicken Z chromosome”. However, claim 11 is not limited to a cell in which the DDX58 gene is missing or inserting a duck DDX58 gene into the chicken Z chromosome. The 
Paragraph 140 states “One approach involves using double-strand breaks made with CRISPR/Cas9 RNA using guide RNAs targeted to the Z chromosome sequence in the gene interval adjacent to the acontinase I gene (Fig X)”; however, the figure has not been provided, the specific structure of the gRNA target sequences in “the Z chromosome sequence in the gene interval adjacent to the acontinase I gene” have not been provided. Nor are they readily apparent from any known any avian genome alignment. 
Paragraph 140 contemplates a “DDX58 chicken cell line” used to confirm regulation of RIG-I in response to interferon (last 3 lines of pg 35); however, the structure of the DDX58 chicken cell line is not disclosed or readily apparent. 

viii) The specification lacks written description for any transgenic chicken that is resistant to disease caused by avian influenza infection (claim 16). 
Claim 16 requires making a transgenic chicken that is resistant to disease caused by avian influenza infection using a construct comprising a promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 operably linked to a nucleic acid sequence encoding a protein “to provide expression of the polypeptide in the chicken”. 
Examples 6 and 7 are discussed above.  
Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, the structure of the coding region operably linked to the duck RIG-I promoter, or the phenotype of the transgenic chicken after “knockin”. The question is not whether CRISPR technology would work in chicken PGCs or making transgenic chickens. The question is whether applicants adequately taught how to make any chickens with any of the genetic modifications contemplated in the specification or as broadly encompassed by claim 16. 

The specification does not teach the specific structures of any chicken gene for knocking in a construct comprising the duck DDX58 (RIG-I) promoter or for knocking in a construct comprising the entire duck DDX58 (RIG-I) gene by teaching the target sequences of the endogenous gene, the specific structure of the gRNAs required to target any chicken gene, specifically those in chromosome Z, the specific structure of the homology arms required to incorporate an exogenous homology template into the target sequence. The specification does not teach the specific structure of the genetic modification finally obtained or the phenotype of a chicken having any genetic modification as broadly encompassed by claim 16. The specification does not teach the specific structure of any genetic modification finally obtained in a transgenic chicken in which a construct comprising the duck RIG-I promoter or the entire duck RIG-I gene is inserted into the genome of a chicken that confers influenza resistance. 
Accordingly, the specification lacks written description for making any transgenic chicken comprising any genetic modification comprising the promoter that contains SEQ ID NO: 1 operably linked to any coding region, specifically to confer resistance to avian influenza infection to the chicken, as broadly encompassed by claim 16. 

Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
i) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1, 11, 14, 16 recite the broad recitation of “an Sp1/Sp2 transcription factor binding site”, and the claim also recites “(SEQ ID NO: 3)” which is the narrower statement of the range/limitation. Likewise, claims 1, 11, 14, 16 recite the broad recitation “an IRF-1/STAT1/STAT2 transcription factor binding site” while also reciting “(SEQ ID NO: 4)” which is the narrower statement of the range/limitation. 

Similarly, claim 2 recites the broad recitation “a NHLH1 transcription factor binding site” while also reciting “(SEQ ID NO: 4)” which is the narrower statement of the range/limitation; 
the broad limitation of “an Sp1/Sp2 transcription factor binding site” while also reciting “(SEQ ID NO: 6)” which is the narrower statement of the range/limitation; and 
the broad limitation of “an IRF-1/STAT1/STAT2 transcription factor binding site” while also reciting “(SEQ ID NO: 4)” which is the narrower statement of the range/limitation

not been included because they set forth a nucleic acid sequence each of which is followed by SEQ ID NOs that are exactly the same (although use of the SEQ ID NO alone is more simple, i.e. ---wherein the promoter comprises a nucleic acid sequence that is at least 80% identical to the nucleic acid sequence of SEQ ID NO: 9---). 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

ii) Claim 2 is indefinite because it is unclear how the promoter comprising, from 5’ to 3’, “an Sp1/Sp2 transcription factor binding site” comprising the nucleic acid sequence of SEQ ID NO: 3, and “an IRF-1/STAT1/STAT2 transcription factor binding site” comprising the nucleic acid sequence of SEQ ID NO: 4 as well as from 5’ to 3’, “the Sp1/Sp2 transcription factor binding site comprising the nucleic acid sequence [of] SEQ ID NO: 6” and “the IRF-1/STAT1/STAT2 transcription factor binding site comprising the nucleic acid sequence [of] SEQ ID NO: 7”. It is unclear whether the Sp1/Sp2 binding sites in claim 2 are further limiting those in claim 1 or if they are other Sp1/Sp2 binding sites. It is unclear whether the IRF-1/STAT1/STAT2 binding sites in claim 2 are further limiting those in claim 1 or if they are other IRF-1/STAT1/STAT2 binding sites. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 

The art at the time of filing did not reasonably teach or suggest a promoter comprising the nucleic acids of SEQ ID NO: 3 and 4 from 5’ to 3’ as required in claims 1, 11, 14, 16. 
The art at the time of filing did not reasonably teach or suggest a promoter comprising the nucleic acid sequence of SEQ ID NO: 1 as required in claim 3. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632